


Exhibit 10.3

 

Execution Copy

 

TAX SHARING AGREEMENT

 

by and between

 

ALEXANDER & BALDWIN HOLDINGS, INC.,

 

and

 

A & B II, INC.

 

Dated as of June 8, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

3

 

 

ARTICLE II PREPARATION AND FILING OF TAX RETURNS

9

 

 

Section 2.1

Holdings’ Responsibility

9

Section 2.2

New A&B’s Responsibility

9

Section 2.3

Agent

9

Section 2.4

Manner of Tax Return Preparation

9

Section 2.5

Tax Services

10

 

 

ARTICLE III LIABILITY FOR TAXES

11

 

 

Section 3.1

Holdings’ Liability for Section 2.1 Taxes

11

Section 3.2

New A&B’s Liability for Section 2.2 Taxes

11

Section 3.3

Subsequent Adjustments

11

 

 

ARTICLE IV DISTRIBUTION TAXES AND ALLOCATION

11

 

 

Section 4.1

Distribution Taxes

11

Section 4.2

Private Letter Rulings; Tax Opinion

13

Section 4.3

Carrybacks

14

Section 4.4

Continuing Covenants

15

Section 4.5

Allocation of Tax Assets

16

Section 4.6

Allocation of Certain Tax Items

17

Section 4.7

Tax Treatment of Equity-Related Compensation

17

 

 

ARTICLE V INDEMNIFICATION

18

 

 

Section 5.1

Generally

18

Section 5.2

Inaccurate, Incomplete or Untimely Information

18

Section 5.3

Adjustments to Payments

18

Section 5.4

Reporting of Indemnifiable Loss

19

Section 5.5

No Indemnification for Tax Items

19

Section 5.6

Double Recovery

19

 

 

ARTICLE VI PAYMENTS

19

 

 

Section 6.1

In General

19

Section 6.2

Treatment of Payments

20

Section 6.3

Prompt Performance

20

Section 6.4

After Tax Amounts

20

 

i

--------------------------------------------------------------------------------


 

Section 6.5

Interest

20

 

 

ARTICLE VII TAX PROCEEDINGS

20

 

 

Section 7.1

Audits

20

Section 7.2

Notice

21

Section 7.3

Remedies

21

Section 7.4

Control of Distribution Tax Proceedings

21

 

 

ARTICLE VIII MISCELLANEOUS PROVISIONS

22

 

 

Section 8.1

Effectiveness

22

Section 8.2

Cooperation and Exchange of Information

22

Section 8.3

Dispute Resolution

23

Section 8.4

Notices

24

Section 8.5

Changes in Law

25

Section 8.6

Confidentiality

25

Section 8.7

Assignment

25

Section 8.8

Affiliates

25

Section 8.9

Authority

26

Section 8.10

Entire Agreement

26

Section 8.11

Governing Law and Jurisdiction

26

Section 8.12

Counterparts

27

Section 8.13

Severability

27

Section 8.14

Parties in Interest

27

Section 8.15

Failure or Indulgence Not Waiver

27

Section 8.16

Setoff

27

Section 8.17

Amendments

27

Section 8.18

Interpretation

27

Section 8.19

Coordination with Employee Matters Agreement

28

Section 8.20

Conflict or Inconsistency Between Agreements

28

 

ii

--------------------------------------------------------------------------------


 

TAX SHARING AGREEMENT

 

This Tax Sharing Agreement (this “Agreement”) is entered into as of June 8, 2012
by and between Alexander & Baldwin Holdings, Inc., a Hawaii corporation
(“Holdings”), and A & B II, Inc., a Hawaii corporation and a direct, wholly
owned subsidiary of Holdings (“New A&B”).  Holdings and New A&B are sometimes
referred to herein individually as a “Party,” and collectively as the
“Parties.”  Capitalized terms used herein and not otherwise defined have the
respective meanings set forth in Article I.

 

RECITALS

 

WHEREAS, the boards of directors of the Parties have each determined that it is
appropriate and desirable to separate the A&B Businesses from the Matson
Businesses and accordingly have caused the Parties to enter into the Separation
and Distribution Agreement dated as of June 8, 2012 (the “Separation
Agreement”);

 

WHEREAS, on June 6, 2012, Holdings and Old A&B consummated a holding company
reorganization pursuant to which: (1) A&B Merger Corporation, a Hawaii
corporation and a direct, wholly owned subsidiary of Holdings, merged with and
into Old A&B (such merger, the “Holding Company Merger”), with Old A&B surviving
the Holding Company Merger as a direct, wholly owned subsidiary of Holdings; and
(2) promptly following consummation of the Holding Company Merger, Old A&B
converted into a Hawaii limited liability company pursuant to Section 414-271 of
the Hawaii Business Corporation Act (such conversion, the “Old A&B LLC
Conversion” and, together with the Holding Company Merger, the “Holding Company
Reorganization”) and was renamed Alexander & Baldwin, LLC (“A&B LLC”).

 

WHEREAS, following the Holding Company Reorganization, (a) A&B LLC was a direct,
wholly owned Subsidiary of Holdings and (b) Matson Navigation Company, Inc., a
Hawaii corporation (“Matson”), was a direct, wholly owned Subsidiary of A&B LLC;

 

WHEREAS, following the Holding Company Reorganization and prior to the date
hereof, McBryde Sugar Company, Limited, a Hawaii corporation (“McBryde Sugar”):
(a) converted to a Hawaii limited liability company pursuant to Section 414-271
of the Hawaii Business Corporation Act (the “McBryde LLC Conversion”) and was
renamed McBryde Sugar Company, LLC (“McBryde LLC”); and (b) distributed 5.35% of
the outstanding stock of ABHI-Crockett, Inc., a Hawaii corporation
(“ABHI-Crockett”), to A&B LLC, as a result of which ABHI-Crockett became a
direct, wholly owned Subsidiary of A&B LLC;

 

WHEREAS, following the Holding Company Reorganization and prior to the date
hereof:  (a) A&B LLC distributed (i) all of the outstanding stock of Matson to
Holdings, as

 

--------------------------------------------------------------------------------


 

a result of which Matson became a direct, wholly owned Subsidiary of Holdings
and (ii) all of the outstanding stock of ABHI-Crockett to Holdings, as a result
of which ABHI-Crockett became a direct, wholly owned Subsidiary of Holdings; and
(b) Holdings contributed all of the outstanding equity interests of A&B LLC to
New A&B (the “Contribution”), as a result of which A&B LLC became a direct,
wholly owned Subsidiary of New A&B;

 

WHEREAS, prior to the Holding Company Reorganization Old A&B was, and following
the Holding Company Reorganization, Holdings (as successor to Old A&B for United
States federal income tax purposes) is the common parent of an affiliated group
of corporations that files a consolidated United States federal income tax
return;

 

WHEREAS, as set forth in the Separation Agreement, and subject to the terms and
conditions thereof, the Parties currently intend to effect:  (a) the separation
of the Matson Businesses and the A&B Businesses pursuant to the Separation
Agreement (together with the Contribution, the “Separation”); and (b) the
distribution by Holdings to the holders of outstanding shares of common stock,
without par value, of Holdings, on a pro rata basis, of all of the outstanding
shares of common stock, without par value, of New A&B, owned by Holdings as of
the Distribution Date (which shall represent 100% of the issued and outstanding
shares of New A&B common stock) (the “Distribution”);

 

WHEREAS, following the Distribution, (a) New A&B will be the common parent of an
affiliated group of corporations that files a consolidated United States federal
income tax return and (b) the currently existing affiliated group of which
Holdings is the common parent will remain in existence with all of its previous
members other than New A&B and the New A&B Affiliates;

 

WHEREAS, Old A&B has received a private letter ruling from the IRS (the “IRS
Ruling”) to the effect that, among other things, for United States federal
income tax purposes:  (a) the Holding Company Reorganization will qualify as a
reorganization within the meaning of section 368(a)(1)(F) of the Code and Old
A&B and Holdings will each be a party to the reorganization under section
368(b) of the Code; (b) the McBryde LLC Conversion will be treated as a
distribution by McBryde Sugar in complete liquidation under section 332 of the
Code; and (c) the Separation and the Distribution, taken together, will qualify
as a reorganization under section 368(a)(1)(D) and Holdings and New A&B will
each be a party to the reorganization under section 368(b);

 

WHEREAS, the Parties desire to set forth their agreement on the rights and
obligations, following the Distribution, of the members of the Holdings Tax
Group, on the one hand, and the members of the New A&B Tax Group, on the other
hand, with respect to (a) handling and allocating United States federal, state
and local and foreign Taxes in periods beginning before the Distribution Date,
(b) Taxes resulting from transactions effectuated in connection with the
Separation and the Distribution and (c) various other Tax matters.

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
covenants and provisions of this Agreement, the Parties mutually covenant and
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

“A&B Businesses” means the real estate development and ownership business and
the agricultural production and processing business conducted by the A&B Group.

 

“A&B LLC” has the meaning set forth in the recitals to this Agreement.

 

“Affiliate” has the meaning set forth in Article I of the Separation Agreement.

 

“After Tax Amount” means any additional amount necessary to reflect (through a
gross-up mechanism) the hypothetical Tax consequences of the receipt or accrual
of any payment required to be made under this Agreement (including payment of an
additional amount or amounts hereunder and the effect of the deductions
available for interest paid or accrued and for Taxes such as state and local
Income Taxes), determined by using the highest marginal corporate Tax rate (or
rates, in the case of an item that affects more than one Tax) for the relevant
Taxable Period (or portion thereof).

 

“Ancillary Agreements” has the meaning set forth in Section 3.5 of the
Separation Agreement.

 

“Audit” means any audit, assessment of Taxes, or other examination by any Taxing
Authority, proceeding, or appeal of such a proceeding relating to Taxes, whether
administrative or judicial, including proceedings relating to competent
authority determinations.

 

“Carryback” has the meaning set forth in Section 4.3(c).

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
thereto.

 

“Consolidated Return” means any Tax Return reflecting or reporting United States
federal, state, local or foreign Income Taxes filed on a consolidated, combined,
unitary or similar basis wherein New A&B and one or more New A&B Affiliates join
in the filing of such Tax Return (for any Taxable Period or portion thereof)
with Holdings and one or more Holdings Affiliates.

 

“Control” means the ownership of stock possessing at least 50 percent of the
total combined voting power of all classes of stock entitled to vote.

 

3

--------------------------------------------------------------------------------


 

“Dispute Resolution Commencement Date” has the meaning set forth in Section 8.3.

 

“Dispute” has the meaning set forth in Section 8.3.

 

“Distribution” has the meaning set forth in the recitals to this Agreement.

 

“Distribution Date” means the date on which the Distribution occurs, such date
to be determined by, or under the authority of, the Board of Directors of
Holdings, in its sole and absolute discretion.

 

“Distribution Taxes” means any Taxes imposed on Holdings or any Holdings
Affiliate resulting from, or arising in connection with, the failure of the
Separation and/or the Distribution to be tax-free to Holdings or such Holdings
Affiliate under sections 355 and 368(a)(1)(D) of the Code, as the case may be
(including, without limitation, any Tax resulting from the application of
section 355(d) or 355(e) of the Code to the Distribution) or corresponding
provisions of the laws of any other jurisdictions.  Each Tax referred to in the
immediately preceding sentence shall be determined using the highest marginal
federal and state corporate Income Tax rate for the relevant Taxable Period (or
portion thereof).

 

“Employee Matters Agreement” has the meaning set forth in the Separation
Agreement.

 

“Filing Party” has the meaning set forth in Section 7.1.

 

“Final Determination” means the final resolution of liability for any Tax for
any Taxable Period, by or as a result of: (i) a final and unappealable decision,
judgment, decree or other order by any court of competent jurisdiction; (ii)  a
final settlement with the IRS, a closing agreement or accepted offer in
compromise under Code section 7121 or 7122, or a comparable agreement under the
laws of other jurisdictions, which resolves the entire liability for such Tax
for any Taxable Period; (iii) any allowance of a refund or credit in respect of
an overpayment of Tax, but only after the expiration of all periods during which
such refund may be recovered by the jurisdiction imposing the Tax; or (iv) any
other final disposition, including by reason of the expiration of the applicable
statute of limitations.

 

“Holding Company Reorganization” has the meaning set forth in the recitals to
this Agreement.

 

“Holdings Affiliate” means any corporation or other entity directly indirectly
Controlled by Holdings, but excluding New A&B and any New A&B Affiliate.

 

“Holdings Tax Group” means the Tax Group of which Holdings is the common parent.

 

“Income Tax” means any federal, state, local or foreign Tax based upon, measured
by or calculated by reference to net income or profits, net receipts or gross
receipts (regardless of whether denominated as an “income tax,” a “franchise
tax” or otherwise).

 

4

--------------------------------------------------------------------------------


 

“Income Tax Return” means any Tax Return relating to Income Taxes.

 

“Indemnifiable Loss Deduction” has the meaning set forth in Section 5.3.

 

“Indemnified Loss” has the meaning set forth in Section 5.3.

 

“Indemnifying Party” has the meaning set forth in Section 5.3.

 

“Indemnitee” has the meaning set forth in Section 5.3.

 

“IRS” means the United States Internal Revenue Service or any successor thereto,
including, but not limited to its agents, representatives, and attorneys.

 

“IRS Ruling” has the meaning set forth in the recitals to this Agreement.

 

“IRS Ruling Documents” means (1) the request for a private letter ruling under
sections 332, 355, 368 and various other sections of the Code, filed by Old A&B
with the IRS in connection with the Holding Company Reorganization, the McBryde
LLC Conversion, the Separation and the Distribution, together with any
supplemental filings or ruling requests or other materials subsequently
submitted in connection with such request on behalf of Old A&B (or Holdings),
its Subsidiaries and shareholders to the IRS, the appendices and exhibits
thereto, and any rulings issued by the IRS to Old A&B (or Holdings) in response
to such request or (2) any similar filings submitted to, or rulings issued by,
any other Taxing Authority in connection with the Holding Company
Reorganization, the McBryde LLC Conversion, the Separation or the Distribution.

 

“Matson” has the meaning set forth in the recitals to this Agreement.

 

“Matson Businesses” means the ocean transportation operations, related shoreside
operations in Hawaii and intermodal, truck brokerage and logistics services
conducted by Matson and the Matson Subsidiaries.

 

“Matson Group” means, for any relevant time beginning immediately after the
Distribution, Holdings and each Subsidiary of Holdings at such time.

 

“Matson Group Member” means Holdings, each Person that is a Subsidiary of
Holdings immediately after the Distribution, and each Person that becomes a
Subsidiary of Holdings after the Distribution.

 

“McBryde Sugar” has the meaning set forth in the recitals to this Agreement.

 

“McBryde LLC” has the meaning set forth in the recitals to this Agreement.

 

“McBryde LLC Conversion” has the meaning set forth in the recitals to this
Agreement.

 

5

--------------------------------------------------------------------------------


 

“New A&B Affiliate” means any corporation or other entity directly or indirectly
Controlled by New A&B.

 

“New A&B Group” means, for any relevant period beginning immediately after the
Distribution, New A&B and each Subsidiary of New A&B at that time.

 

“New A&B Group Member” means New A&B, each Person that is a Subsidiary of New
A&B immediately after the Distribution and each Person that becomes a Subsidiary
of New A&B after the Distribution.

 

“New A&B Tax Group” means the Tax Group of which New A&B is the common parent.

 

“Non-Income Distribution Taxes” means any Taxes other than Income Taxes imposed
on any Party as a result of or in connection with the Distribution that would
not have been imposed but for the Distribution.

 

“Old A&B” means Alexander & Baldwin, Inc., a Hawaii corporation, and the owner
of one hundred percent (100%) of the outstanding capital stock of Holdings at
all times prior to the Holding Company Merger.

 

“Old A&B LLC Conversion” has the meaning set forth in the recitals to this
Agreement.

 

“Owed Party” has the meaning set forth in Section 6.1.

 

“Owing Party” has the meaning set forth in Section 6.1.

 

“Payment Period” has the meaning set forth in Section 6.5.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.

 

“Post-Distribution Period”  means a Taxable Period (or portion thereof)
beginning after the Distribution Date.

 

“Pre-Distribution Period” means a Taxable Period (or portion thereof) ending on
or before the Distribution Date.

 

“Prohibited Act” has the meaning set forth in Section 4.4.

 

“Representation Letter” means an officer’s certificate in which certain
representations, warranties and covenants are made on behalf of Holdings, A&B,
LLC and New A&B in connection with the issuance of the Tax Opinion.

 

“Restated Tax Saving Amount” has the meaning set forth in Section 5.4.

 

“Restricted Period” has the meaning set forth in Section 4.4.

 

6

--------------------------------------------------------------------------------


 

“Separation” has the meaning set forth in the recitals to this Agreement.

 

“Separation Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Separation Date” means the later of the effective date and time of (1) the
Contribution and (2) the transfers of property, assumption of liability,
license, undertaking or agreement in connection with the separation of the
Matson Businesses and the A&B Businesses, as set forth in the Separation
Agreement.

 

“Refund” means any refund (or credit in lieu thereof) of Taxes (including any
overpayment of Taxes that can be refunded or, alternatively, applied to other
Taxes payable), including any interest paid on or with respect to such refund of
Taxes; provided, however, that for purposes of this Agreement, the amount of any
Refund required to be paid to another Party shall be reduced by the net amount
of any Income Taxes imposed on, related to, or attributable to, the receipt or
accrual of such Refund.

 

“Straddle Period” means a Taxable Period that begins on or before and ends after
the Distribution Date.

 

“Subsidiary” means, with respect to any specified Person, any corporation,
partnership, limited liability company, joint venture or other organization,
whether incorporated or unincorporated, of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such specified Person or by any one or more of
its Subsidiaries, or by such specified Person and one or more of its
Subsidiaries.

 

“Supplemental IRS Ruling Documents” means (1) any request for a Supplemental IRS
Ruling and any materials, appendices and exhibits submitted or filed therewith
and any Supplemental IRS Rulings issued by the IRS to Old A&B or Holdings in
response to any such request and (2) any similar filings submitted to, or
rulings issued by, any other Taxing Authority in connection with the Holding
Company Reorganization, the McBryde LLC Conversion, the Separation or the
Distribution.

 

“Supplemental IRS Ruling” means (1) any ruling issued by the IRS in connection
with the Holding Company Reorganization, the McBryde LLC Conversion, the
Separation or the Distribution, other than a ruling in response to Old A&B’s
initial request for the IRS Ruling, and (2) any similar ruling issued by any
other Taxing Authority addressing the application of a provision of the laws of
another jurisdiction to the Holding Company Reorganization, the McBryde LLC
Conversion, the Separation or the Distribution.

 

“Tax” and “Taxes” include all taxes, charges, fees, duties, levies, imposts or
other assessments imposed by any federal, state, local or foreign Taxing
Authority, including, but not limited to, income, gross receipts, excise,
property, sales, use, license, capital stock, transfer, franchise, payroll,
withholding, social security, value added and other taxes, and any interest,
penalties or additions attributable thereto.

 

7

--------------------------------------------------------------------------------


 

“Tax Asset” means any Tax Item that has accrued for Tax purposes, but has not
been used during a Taxable Period, and that could reduce a Tax in another
Taxable Period, including, but not limited to, a net operating loss, net capital
loss, investment tax credit, foreign tax credit, charitable deduction, credit
related to alternative minimum tax and any other Tax credit.

 

“Tax Benefit” means a reduction in the Tax liability of a taxpayer for any
Taxable Period.  A Tax Benefit shall be deemed to have been realized or received
from a Tax Item in a Taxable Period only if and to the extent that the Tax
liability of the taxpayer for such period, after taking into account the effect
of the Tax Item on the Tax liability of such taxpayer in the current period and
all prior periods, is less than it would have been if such Tax liability were
determined without regard to such Tax Item.

 

“Tax Detriment” means an increase in the Tax liability of a taxpayer for any
Taxable Period.  A Tax Detriment shall be deemed to have been realized or
received from a Tax Item in a Taxable Period only if and to the extent that the
Tax liability of the taxpayer for such period, after taking into account the
effect of the Tax Item on the Tax liability of such taxpayer in the current
period and all prior periods, is more than it would have been if such Tax
liability were determined without regard to such Tax Item.

 

“Tax Group” means any United States federal, state, local or foreign affiliated,
consolidated, combined, unitary or similar group or fiscal unity that joins in
the filing of a single Tax Return.

 

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit or any other attribute or item (including the adjusted basis of property)
that may have the effect of increasing or decreasing any Tax.

 

“Tax Opinion” means an opinion issued to Holdings by Skadden, Arps, Slate,
Meagher & Flom LLP (which opinion will rely upon the effectiveness of the IRS
Ruling), in form and substance acceptable to the Parties substantially to the
effect that, among other things, the Separation and the Distribution, taken
together, will qualify as a reorganization under section 368 of the Code.

 

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, amended tax return, claim for refund or
declaration of estimated tax) supplied or required to be supplied to, or filed
or required to be filed with, a Taxing Authority in connection with the
determination, assessment or collection of any Tax or the administration of any
laws, regulations or administrative requirements relating to any Tax.

 

“Tax Saving Amount” has the meaning set forth in Section 5.3.

 

“Tax Services” has the meaning set forth in Section 2.5(a).

 

8

--------------------------------------------------------------------------------


 

“Taxable Period” means any period for which a liability for Tax is determined.

 

“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or authority thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).

 

“Transition Services Agreement” means the Transition Services Agreement between
Holdings and New A&B dated as of June 8, 2012.

 

“Treasury Regulations” means the final and temporary (but not proposed) income
tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).

 

ARTICLE II

 

PREPARATION AND FILING OF TAX RETURNS

 

Section 2.1             Holdings’ Responsibility.  Holdings shall have sole and
exclusive responsibility for the preparation and filing of:

 

(a)        all Consolidated Returns;

 

(b)        all Tax Returns that include only Holdings and/or any Holdings
Affiliate; and

 

(c)        any Tax Returns required to be filed for a Taxable Period ending on
or before, or that includes, the Distribution Date that are not otherwise
described in Section 2.1 or Section 2.2.

 

Section 2.2             New A&B’s Responsibility.  New A&B shall have sole and
exclusive responsibility for the preparation and filing of all Tax Returns that
include only New A&B and/or any New A&B Affiliate.

 

Section 2.3             Agent.  Subject to the other applicable provisions of
this Agreement, New A&B hereby irrevocably designates, and agrees to cause each
New A&B Affiliate to so designate, Holdings as its sole and exclusive agent and
attorney-in-fact to take such actions (including execution of documents) as are
appropriate in any and all matters (including Audits) relating to any Tax Return
described in Section 2.1(a) or Section 2.1(c).

 

Section 2.4             Manner of Tax Return Preparation.

 

(a)        Unless otherwise required by a Taxing Authority or by applicable law,
the Parties shall prepare and file all Tax Returns, and take all other actions,
in a manner consistent with this Agreement, the Separation Agreement, the IRS
Ruling Documents and any Supplemental IRS Ruling Documents.  All Tax Returns
shall be filed on a timely basis (taking into account applicable extensions) by
the Party responsible for filing such Tax Returns under this Agreement.

 

9

--------------------------------------------------------------------------------

 

(b)                       Subject to Section 2.4(a), Holdings and New A&B shall,
with respect to any Tax Return described in Section 2.1(a), cooperate in good
faith to jointly determine: (1) the manner in which such Tax Return shall be
prepared and filed, including the elections, methods of accounting, positions,
conventions and principles of taxation to be used and the manner in which any
Tax Item shall be reported; (2) whether any extensions may be requested; (3) the
elections that will be made on such Tax Return; (4) whether any amended Tax
Return(s) shall be filed; (5) whether any claim(s) for refund shall be made;
(6) whether any refund shall be paid by way of refund or credited against any
liability for the related Tax; and (7) whether to retain outside firms to
prepare or review such Tax Returns.  The Parties shall negotiate in good faith
to resolve any Dispute regarding the filing of any Tax Return described in
Section 2.1(a) or Section 2.1(c).  Any Dispute that the Parties are unable to
resolve shall be settled through the dispute resolution procedure set forth in
Section 8.3; provided, however, that if any Dispute regarding the filing of any
Tax Return described in Section 2.1(a) or Section 2.1(c) is not resolved at
least three (3) days prior to the final due date (including applicable
extensions) for such Tax Return, such Tax Return shall be filed as determined by
Holdings, and an amended Tax Return shall be filed promptly upon completion of
the dispute resolution procedure if necessary to give effect to the resolution
of the matter pursuant to Section 8.3.

 

(c)                        Within ninety (90) days after filing the Holdings Tax
Group Consolidated Return for the tax year that includes the Distribution Date,
Holdings shall notify New A&B of the Tax attributes associated with New A&B and
the other members of the New A&B Group, and the Tax bases of the assets and
liabilities, transferred to New A&B for United States federal income tax
purposes pursuant to the Contribution and the transactions contemplated by the
Separation Agreement.  Holdings shall provide New A&B with preliminary estimates
of such information on or before January 20, 2013.

 

Section 2.5                                    Tax Services.

 

(a)                       In General.  It is the intention of the Parties that
except as specifically provided herein, the Transition Services Agreement shall
govern the provision of tax services by Holdings to New A&B and the other
members of the New A&B Group (the “Tax Services”).

 

(b)                       Right to Review.  Holdings shall provide or cause to
be provided any Tax Return (or portion or excerpt thereof relating exclusively
to New A&B or its Subsidiaries) to be filed by Holdings on behalf of New A&B
pursuant to Holdings’ provision of Tax Services at least ten (10) business days
prior to the due date of such Tax Return, including extensions.  New A&B shall
have the right to comment on any such Tax Return (or portion or excerpt thereof,
as applicable), and Holdings shall reasonably consider New A&B’s comments.  Any
disagreement regarding the content of such a Tax Return shall be resolved as set
forth in Section 2.4(b).

 

(c)                        Information.  Holdings shall provide or cause to be
provided to New A&B copies of all Tax Returns (or portions or excerpts thereof
relating exclusively to New A&B or its Subsidiaries) filed on behalf of New A&B,
in each case within fifteen (15) days of filing, pursuant to Holdings’ provision
of Tax Services, and shall promptly provide any notices or communications from
any Taxing Authority relating to any Tax or Tax Return of New A&B or its
Subsidiaries covered by the Tax Services.

 

10

--------------------------------------------------------------------------------


 

(d)                       List of Tax Returns.  As soon as practicable after the
Distribution Date, Holdings shall provide to New A&B an updated list of all Tax
Returns to be filed by Holdings on behalf of New A&B or its Subsidiaries
pursuant to Section 2.1(a) or Section 2.1(c).

 

ARTICLE III

 

LIABILITY FOR TAXES

 

Section 3.1                                    Holdings’ Liability.  Holdings
shall be liable for all Taxes due with respect to all Tax Returns described in
(a) Section 2.1(a) or Section 2.1(c), but only to the extent that such Taxes
relate to or are imposed upon the Matson Businesses, or, in the case of combined
state Taxes, to the extent of the Matson Businesses’ relative contribution to
state taxable income, and (b) Section 2.1(b).  Holdings shall be liable for any
Tax deficiency assessed with respect to the portion of such Tax Returns for
which it is responsible.  Holdings shall be entitled to receive and retain all
Refunds of Taxes previously paid by Holdings or any of its Subsidiaries with
respect to Taxes described in this Section 3.1.

 

Section 3.2                                    New A&B’s Liability.  New A&B
shall be liable for all Taxes due with respect to Tax Returns described in
(a) Section 2.1(a) or Section 2.1(c), but only to the extent that such Taxes
relate to or are imposed upon the A&B Businesses, or, in the case of combined
state Taxes, to the extent of the A&B Businesses’ relative contribution to state
taxable income, and (b) Section 2.2.  New A&B shall be liable for any Tax
deficiency assessed with respect to the portion of such Tax Returns for which it
is responsible.  New A&B shall be entitled to receive and retain all Refunds of
Taxes previously paid by New A&B or any of its Subsidiaries with respect to
Taxes described in this Section 3.2.

 

Section 3.3                                    Subsequent Adjustments.  If, as a
result of any payment by Holdings of a Tax in connection with an Audit,
adjustment, or amended Tax Return described in Section 2.1, New A&B receives a
reciprocal (i.e., arising directly from such adjustment) net Tax Benefit, New
A&B shall pay the amount of such Tax Benefit to Holdings.  If, as a result of
any payment by New A&B of a Tax in connection with an Audit, adjustment, or
amended Tax Return described in Section 2.1 or Section 2.2, Holdings receives a
reciprocal net Tax Benefit, Holdings shall pay the amount of such Tax Benefit to
New A&B.

 

ARTICLE IV

 

DISTRIBUTION TAXES AND ALLOCATION

 

Section 4.1                                    Distribution Taxes.

 

(a)                       Holdings’ Liability for Distribution Taxes. 
Notwithstanding Article III, Holdings shall be liable for one hundred percent
(100%) of any Distribution Taxes that are attributable to, or result from, one
or more of the following:

 

11

--------------------------------------------------------------------------------


 

(i)             any action or omission by any Matson Group Member that is
materially inconsistent with any material or information, or that constitutes a
material breach of any material covenant or material representation, pertaining
to any Matson Group Member in the IRS Ruling Documents, the IRS Ruling, any
Supplemental IRS Ruling Documents, any Supplemental IRS Ruling or the
Representation Letter;

 

(ii)          any action or omission by any Matson Group Member after the
Distribution Date, including, without limitation, a cessation, transfer to
affiliates, or disposition of its active trades or businesses, or an issuance of
stock, stock buyback or payment of an extraordinary dividend by any Matson Group
Member following the Distribution;

 

(iii)       any acquisition of any stock or assets of any Matson Group Member by
one or more other Persons occurring prior to or following the Distribution; or

 

(iv)      any issuance of stock by any Matson Group Member, or change in
ownership of stock in any Matson Group Member, that causes section 355(d) or
section 355(e) of the Code to apply to the Distribution.

 

(b)                       New A&B’s Liability for Distribution Taxes. 
Notwithstanding Article III, New A&B shall be liable for one hundred percent
(100%) of any Distribution Taxes that are attributable to, or result from, one
or more of the following:

 

(i)             any action or omission by any New A&B Group Member that is
materially inconsistent with any material or information, or that constitutes a
material breach of any material covenant or material representation, pertaining
to any New A&B Group Member in the IRS Ruling Documents, the IRS Ruling, any
Supplemental IRS Ruling Documents, any Supplemental IRS Ruling or the
Representation Letter;

 

(ii)          any action or omission by any member of the New A&B Group after
the Distribution Date, including without limitation, a cessation, transfer to
affiliates or disposition of its active trades or businesses, or an issuance of
stock, stock buyback or payment of an extraordinary dividend by any member of
the New A&B Group following the Distribution;

 

(iii)       any acquisition of any stock or assets of any member of the New A&B
Group by one or more other Persons following the Distribution; or

 

(iv)      any issuance of stock by any member of the New A&B Group, or change in
ownership of stock in any member of the New A&B Group, that causes section
355(d) or section 355(e) of the Code to apply to the Distribution.

 

12

--------------------------------------------------------------------------------


 

(c)                        First Party Responsible.  The first party to act or
fail to act in a manner that results in the imposition of Distribution Taxes
shall be liable for one hundred percent (100%) of such Distribution Taxes
pursuant to Section 4.1(a) or 4.1(b), as applicable; provided, that if such
first party is able to act, and does act, in a manner that results in
Distribution Taxes not being imposed, then such first party shall not be liable
for any Distribution Taxes imposed as a result of any act or omission by the
other party subsequent to the first party’s action or omission.

 

(d)                       No Party Responsible.  If Distribution Taxes are
imposed and no Party bears responsibility for the imposition of such taxes under
Section 4.1(c), then New A&B shall be liable for fifty percent (50%) of such
Distribution Taxes pursuant to Section 4.1(a) or 4.1(b), and Holdings shall be
liable for fifty percent (50%), of such Distribution Taxes pursuant to
Section 4.1(a) or 4.1(b).

 

(e)                        Liability for Non-Income Distribution Taxes.  The
liability for any Non-Income Distribution Taxes shall be borne by New A&B only
if such liability arises with respect to assets transferred to New A&B by
Holdings or any Holdings Affiliate pursuant to the Separation.  The liability
for all other Non-Income Distribution Taxes shall be borne by Holdings.

 

Section 4.2                                    Private Letter Rulings; Tax
Opinion.

 

(a)                       Information.  Holdings has provided New A&B with
copies of the IRS Ruling Documents submitted on or prior to the date specified
in the preamble to this Agreement, and shall provide New A&B with copies of any
IRS Ruling Documents or Supplemental IRS Ruling Documents prepared after such
date prior to the submission of such IRS Ruling Documents or Supplemental IRS
Ruling Documents, as applicable, to a Taxing Authority.  Holdings shall provide
New A&B with a copy of the IRS Ruling, a copy of the Representation Letter and a
copy of the Tax Opinion.

 

(b)                       Cooperation by New A&B.  New A&B shall cooperate with
Holdings, and shall take any and all actions reasonably requested by Holdings,
in connection with (i) Holdings’ submission of any IRS Ruling Documents prepared
after the date specified in the preamble to this Agreement and (ii) Holdings’
request for the Tax Opinion.

 

(c)                        Supplemental IRS Rulings.

 

(i)             In General.  At the reasonable request of New A&B, Holdings
shall cooperate with New A&B and use its reasonable best efforts to seek to
obtain, as expeditiously as possible, a Supplemental IRS Ruling or other
guidance from the IRS or any other Taxing Authority for the purpose of
confirming the continuing validity of any ruling issued by any Taxing Authority
addressing the application of the law to the Distribution; provided that
Holdings shall not be obligated to seek a Supplemental IRS Ruling if it
reasonably believes that seeking such Supplemental IRS Ruling would adversely
affect Holdings, its shareholders or any other Matson Group Member.  In no event
shall Holdings be required to file any Supplemental IRS Ruling Documents unless
New A&B represents that (A) it has read the Supplemental IRS Ruling Documents
and (B)

 

13

--------------------------------------------------------------------------------


 

all information and representations, if any, relating to New A&B and the other
members of the A&B Group contained in the Supplemental IRS Ruling Documents are
true, correct and complete in all material respects.  New A&B shall reimburse
Holdings for all reasonable costs and expenses incurred by Holdings and any
other Matson Group Member in obtaining a Supplemental IRS Ruling requested by
New A&B.  New A&B shall not seek any guidance (whether written or oral) from the
IRS or any other Taxing Authority concerning the Distribution except as set
forth in this Section 4.2(c).

 

(ii)          Participation Rights.  If Holdings requests a Supplemental IRS
Ruling or other guidance after the date specified in the preamble to this
Agreement:  (A) Holdings shall keep New A&B informed in a timely manner of all
material actions taken or proposed to be taken by Holdings in connection
therewith; (B) Holdings shall (1) reasonably in advance of the submission of any
such Supplemental IRS Ruling Documents provide New A&B with a draft thereof,
(2) reasonably consider New A&B’s comments to such draft, (3) provide New A&B
with a final copy of the Supplemental IRS Ruling Documents, (4) provide New A&B
with notice reasonably in advance of, and New A&B shall have the right to
attend, any meetings with the Taxing Authority (subject to the approval of the
Taxing Authority) that relate to such Supplemental IRS Ruling and (5) provide
New A&B with a copy of such Supplemental IRS Ruling.

 

Section 4.3                                    Carrybacks.

 

(a)                       The carryback of any loss, credit or other Tax Asset
from any Post-Distribution Period shall be in accordance with the provisions of
the Code and Treasury Regulations (and any applicable state, local or foreign
laws).

 

(b)                       Except to the extent otherwise consented to by
Holdings (such consent not to be unreasonably withheld, conditioned or delayed)
or prohibited by applicable law, New A&B shall elect to relinquish, waive or
otherwise forgo the carryback of any loss, credit or other Tax Asset from any
Post-Distribution Period to any Pre-Distribution Period or Straddle Period (a
“Carryback”).  In the event that New A&B (or the appropriate member of the New
A&B Group) is prohibited by applicable law to relinquish, waive or otherwise
forgo a Carryback (or Holdings consents to a Carryback), Holdings shall
cooperate with New A&B, at New A&B’s expense, in seeking from the appropriate
Taxing Authority such Refund as reasonably would result from such Carryback, to
the extent that such Refund is directly attributable to such Carryback, and
shall pay over to New A&B the amount of such Refund within ten (10) days after
such Refund is received; provided, however, that New A&B shall indemnify and
hold the members of the Matson Group harmless from and against any and all
collateral Tax consequences resulting from or caused by any such Carryback,
including, without limitation, the loss or postponement of any benefit from the
use of Tax Assets generated by a Matson Group Member if (i) such Tax Assets
expire unutilized, but would have been utilized but for such Carryback, or
(ii) the use of such Tax Assets is postponed to a later taxable period than the
taxable period in which such Tax Assets would have been utilized but for such
Carryback.

 

14

--------------------------------------------------------------------------------


 

Section 4.4                                    Continuing Covenants.

 

(a)                       In General.  Each of Holdings and New A&B (1) shall
not take, and shall not cause or permit any of its Subsidiaries to take, any
action reasonably expected to result in an increased Tax liability to the other,
a reduction in a Tax Asset of the other or an increased liability to the other
under this Agreement and (2) shall take, or shall cause its Subsidiaries to
take, any action reasonably requested by the other that would reasonably be
expected to result in a Tax Benefit or avoid a Tax Detriment to the other,
provided that such action does not result in any additional cost not fully
compensated for by the requesting Party.  The Parties hereby acknowledge that
the preceding sentence is not intended to limit, and therefore shall not apply
to, the rights of the Parties with respect to matters otherwise covered by this
Agreement.

 

(b)                       Distribution Tax Liabilities.

 

(i)             For 24 months following the Distribution Date (the “Restricted
Period”), neither Holdings nor New A&B shall (A) redeem or otherwise repurchase
any capital stock other than pursuant to open market stock repurchase programs
meeting the requirements of Section 4.05(1)(b) of Rev. Proc. 96-30, 1996-1 C.B.
696, or (B) enter into any agreements or arrangements with respect to
transactions or events (including, but not limited to, capital contributions or
acquisitions, entering into any partnership or joint venture arrangements, stock
issuances, stock acquisitions, option grants, or a series of such transactions
or events (but excluding the Distribution)), in the case of each of clauses
(A) and (B) above that, if considered part of a plan that includes the
Distribution would result in one or more persons acquiring, directly or
indirectly, stock of Holdings or New A&B representing a “50-percent or greater
interest” therein within the meaning of section 355(d)(4) of the Code (any act
inconsistent with the intended tax-free treatment of the Distribution described
in the Tax Opinion and any act described in clauses (A) and (B) above,
collectively, a “Prohibited Act”). Notwithstanding the foregoing, the following
shall not be considered a Prohibited Act: (x) the issuance of any compensatory
stock or compensatory stock options, the issuance of any stock pursuant to any
equity award, compensatory option, or restricted stock unit, or the repurchase
of any restricted stock, if such issuance or repurchase satisfies the conditions
of Treasury Regulation § 1.355-7(d)(8)(i); or (y) the issuance of stock to a
retirement plan qualified under section 401(a) or 403(a) of the Code in a
transaction that satisfies the requirements of Treasury Regulation §
1.355-7(d)(9).

 

(ii)          Notwithstanding the foregoing, Holdings or New A&B, as the case
may be, may take any of the Prohibited Acts, subject to Section 4.1, if it: 
(A) first obtains (at its expense) an opinion, in form and substance reasonably
acceptable to the other Party, of a nationally recognized law firm or accounting
firm reasonably acceptable to the other Party, which opinion may be based on
usual and customary factual representations, or (B) obtains a supplemental
ruling from the IRS, in each case that such Prohibited Act(s), and any
transaction related thereto, will not affect (x) the qualification of the
Separation and the Distribution under section 355 and section 368(a)(1)(D) of
the

 

15

--------------------------------------------------------------------------------


 

Code and (y) the nonrecognition of gain to Holdings or to New A&B in the
Separation and the Distribution. Holdings or New A&B may also take any of the
Prohibited Acts, subject to Section 4.1, with the written consent of the other
Party its sole and absolute discretion. During the Restricted Period, Holdings
and New A&B shall provide, and shall cause their respective Affiliates to
provide, all information reasonably requested by the other Party relating to any
transaction involving an acquisition (directly or indirectly) of such other
Party’s stock within the meaning of section 355(e) of the Code. The Parties
acknowledge that the payment of monetary compensation would not be an adequate
remedy for a breach of the obligations described in the Prohibited Acts, and
each of Holdings and New A&B consents to the issuance and entry of an injunction
to prevent a breach of the obligations contained in the Prohibited Acts, subject
to the waiver and consent described in the preceding sentence.

 

(iii)       Notwithstanding anything in this Agreement to the contrary, (A) New
A&B shall be responsible for, and shall indemnify and hold Holdings harmless
from, any Distribution Taxes resulting from any Prohibited Act taken by New A&B
or any of its Affiliates, regardless of whether the exception contained in
Section 4.4(b)(ii) is satisfied with respect to such act, and (B) Holdings shall
be responsible for, and shall indemnify and hold New A&B harmless from, any
Distribution Taxes resulting from any Prohibited Act taken by Holdings or any of
its Affiliates, regardless of whether the exception contained in
Section 4.4(b)(ii) is satisfied with respect to such act.

 

(c)                        Holdings shall not cause or permit Matson to convert
to a limited liability company or liquidate at any time during the Restricted
Period.

 

Section 4.5                                    Allocation of Tax Assets.

 

(a)                       Holdings and New A&B shall cooperate, each at its own
expense, in determining the allocation of any Tax Assets or Tax liabilities
among the Parties in accordance with the Code and Treasury Regulations (and any
applicable state, local and foreign laws).  In the absence of controlling legal
authority or unless otherwise provided under this Agreement, Tax Assets or Tax
liabilities shall be allocated to the legal entity that incurred the cost or
burden associated with the creation of such Tax Assets or Tax liabilities. 
Holdings and New A&B hereby agree to compute all Taxes for Post-Distribution
Periods and Straddle Periods consistently with the determinations made pursuant
to this Section 4.5 unless otherwise required by a Final Determination.

 

(b)                       To the extent that the amount of any Tax Asset is
later reduced or increased by a Taxing Authority, or as a result of an Audit or
carrybacks of Tax Assets from Post-Distribution Periods of either the Holdings
Tax Group or the New A&B Tax Group, such reduction or increase shall be
allocated to the Party to which such Tax Attribute was allocated pursuant to
Section 4.5(a)

 

16

--------------------------------------------------------------------------------


 

Section 4.6                                    Allocation of Certain Tax Items.

 

(a)                       Allocation Between Taxable Periods.  If applicable law
requires the Taxable Period of any New A&B Group Member that was a member of the
Holdings Tax Group prior to the Distribution Date to end as of the close of the
Distribution Date, then Tax Items shall be included in each Taxable Period in
accordance with Treasury Regulation § 1.1502-76(b)(2)(i) with no election under
Treasury Regulation § 1.1502-76(b)(2)(ii).

 

(b)                       Allocation Within a Straddle Period.  If applicable
law does not require the Taxable Period of New A&B and each New A&B Group Member
that was a member of the Holdings Tax Group prior to the Distribution Date to
end as of the close of the Distribution Date, then the amount of Tax Items
attributable to each portion of the Straddle Period shall be determined by means
of a closing of the books and records of such New A&B Group Member as of the
close of the Distribution Date; provided, that exemptions, allowances or
deductions that are calculated on an annual or periodic basis shall be allocated
between such portions in proportion to the number of days in each such portion.

 

(c)                        Extraordinary Transactions.  Notwithstanding anything
to the contrary in this Agreement, for all Tax purposes, the Parties shall
report any transaction that is outside the ordinary course of the normal
day-to-day operations of the A&B Businesses that is undertaken, caused or
permitted by any New A&B Group Member that occurs on the Distribution Date but
after the Distribution as occurring on the date after the Distribution Date
pursuant to Treasury Regulation § 1.1502-76(b)(1)(ii)(B) or any similar or
analogous provision of state, local or foreign law.  Holdings shall not make a
ratable allocation election pursuant to Treasury Regulation §
1.1502-76(b)(2)(ii)(D) or any similar or analogous provision of state, local or
foreign law for the tax year in which the Distribution occurs.

 

Section 4.7                                    Tax Treatment of Equity-Related
Compensation.

 

(a)                       Holdings or another member of the Holdings Tax Group
shall be entitled to claim any Tax deduction relating to (i) the exercise of an
option award to purchase Holdings stock, (ii) the vesting of a restricted
performance stock right award or restricted stock right award with respect to
Holdings stock and (iii) the payment of a cash performance unit award with
respect to Holdings stock, in each case, held by an employee or former employee
of Holdings or such other member of the Holdings Tax Group at the time of such
exercise, vesting or payment.

 

(b)                       New A&B or another member of the New A&B Tax Group
shall be entitled to claim any Tax deduction relating to (i) the exercise of an
option award to purchase New A&B stock, (ii) the vesting of a restricted
performance stock right award or restricted stock right award with respect to
New A&B stock and (iii) the payment of a cash performance unit award with
respect to New A&B stock, in each case, held by an employee or former employee
of New A&B or such other member of the New A&B Tax Group at the time of such
exercise, vesting or payment.

 

17

--------------------------------------------------------------------------------


 

ARTICLE V

 

INDEMNIFICATION

 

Section 5.1                                    Generally.  The Holdings Tax
Group shall jointly and severally indemnify New A&B, each New A&B Affiliate, and
their respective directors, officers and employees, and hold them harmless from
and against any and all Taxes or Tax deficiencies for which Holdings or any
Holdings Affiliate is liable under this Agreement and any loss, cost, damage or
expense, including reasonable attorneys’ fees and costs, that are attributable
to, or result from the failure of Holdings or any director, officer or employee
to make any payment required to be made under this Agreement.  The New A&B Tax
Group shall jointly and severally indemnify Holdings, each Holdings Affiliate,
and their respective directors, officers and employees, and hold them harmless
from and against any and all Taxes or Tax deficiencies for which New A&B or any
New A&B Affiliate is liable under this Agreement and any loss, cost, damage or
expense, including reasonable attorneys’ fees and costs, that is attributable
to, or results from, the failure of New A&B, any New A&B Affiliate or any
director, officer or employee to make any payment required to be made under this
Agreement.

 

Section 5.2                                    Inaccurate, Incomplete or
Untimely Information.  The Holdings Tax Group shall jointly and severally
indemnify New A&B, each New A&B Affiliate, and their respective directors,
officers and employees, and hold them harmless from and against any loss, cost,
damage, fine, penalty, or other expense of any kind attributable to the
negligence of Holdings or any Holdings Affiliate in supplying New A&B or any New
A&B Affiliate with inaccurate, incomplete or untimely information, in connection
with the preparation of any Tax Return.  The New A&B Tax Group shall jointly and
severally indemnify Holdings, each Holdings Affiliate, and their respective
directors, officers and employees, and hold them harmless from and against any
loss, cost, damage, fine, penalty, or other expense of any kind attributable to
the negligence of New A&B or any New A&B Affiliate in supplying Holdings or any
Holdings Affiliate with inaccurate, incomplete or untimely information, in
connection with the preparation of any Tax Return.

 

Section 5.3                                    Adjustments to Payments.  Any
Party that is entitled to receive a payment (the “Indemnitee”) under this
Agreement from another Party (the “Indemnifying Party”) with respect to any
Taxes, losses, costs, damages or expenses suffered or incurred by the Indemnitee
(an “Indemnified Loss”) shall pay to such Indemnifying Party, or the
Indemnifying Party shall pay to the Indemnitee, as applicable, an amount equal
to the difference between any “Tax Saving Amount” actually realized by the
Indemnitee in the year of the payment and the amount of the Indemnified Loss. 
For purposes of this Section 5.3, the “Tax Saving Amount” shall equal the amount
by which the Income Taxes of the Indemnitee or any of its affiliates are reduced
(including, without limitation, through the receipt of a refund, credit or
otherwise), plus any related interest received by the Indemnitee (net of Tax)
from a Taxing Authority, as a result of claiming as a deduction or offset on any
relevant Tax Return amounts attributable to an Indemnified Loss (the
“Indemnifiable Loss Deduction”).

 

18

--------------------------------------------------------------------------------


 

Section 5.4                                    Reporting of Indemnifiable Loss. 
In the event that an Indemnitee incurs an Indemnified Loss, such Indemnitee
shall claim as a deduction or offset on any relevant Tax Return (including,
without limitation, any claim for refund) such Indemnified Loss to the extent
such position is supported by “substantial authority” (within the meaning of
Section 1.6662-4(d) of the Treasury Regulations) with respect to United States
federal, state and local Tax Returns or has similar appropriate authoritative
support with respect to any Tax Return other than a United States federal, state
or local Tax Return.  Except as otherwise provided in this Agreement, the
Indemnitee shall have primary responsibility for the preparation of its Tax
Returns and reporting thereon such Indemnifiable Loss Deduction; provided, that
the Indemnitee shall consult with, and provide the Indemnifying Party with a
reasonable opportunity to review and comment on the portion of the Indemnitee’s
Tax Return relating to the Indemnified Loss.  If a Dispute arises between the
Indemnitee and the Indemnifying Party as to whether there is “substantial
authority” (with respect to United States federal, state and local Tax Returns)
or similar appropriate authoritative support (with respect to any Tax Return
other than a United States federal, state or local Tax Return) for the claiming
of an Indemnifiable Loss Deduction, such Dispute shall be resolved in accordance
with the principles and procedures set forth in Section 8.3.  Holdings and New
A&B shall act in good faith to coordinate their Tax Return filing positions with
respect to the Taxable Periods that include an Indemnifiable Loss Deduction. 
Any Tax Saving Amount calculated under Section 5.3 hereof shall be adjusted in
the event of an Audit which results in a Final Determination that increases or
decreases the amount of the Indemnifiable Loss Deduction reported on any
relevant Tax Return of the Indemnitee.  The Indemnitee shall promptly inform the
Indemnifying Party of any such Audit and shall attempt in good faith to sustain
the Indemnifiable Loss Deduction at issue in the Audit.  Upon receiving a
written notice of a Final Determination in respect of an Indemnifiable Loss
Deduction, the Indemnitee shall redetermine the Tax Saving Amount attributable
to the Indemnifiable Loss Deduction under Section 5.3 hereof, taking into
account the Final Determination (the “Restated Tax Saving Amount”).  If the
Restated Tax Saving Amount is greater than the Tax Saving Amount, the Indemnitee
shall promptly pay the Indemnifying Party an amount equal to the difference
between such amounts.  If the Restated Tax Saving Amount is less than the Tax
Saving Amount, then the Indemnifying Party shall pay to the Indemnitee an amount
equal to the difference between such amounts promptly after receipt of written
notice setting forth the amount due and the computation thereof.

 

Section 5.5                                    No Indemnification for Tax
Items.  Nothing in this Agreement shall be construed as a guarantee of the
existence or amount of any loss, credit, carryforward, basis or other Tax Item,
whether past, present or future, of any Party.

 

Section 5.6                                    Double Recovery.  Notwithstanding
anything herein to the contrary, no Party shall be entitled to indemnification
hereunder for any amount to the extent such Party has otherwise been reimbursed
for such amount.

 

ARTICLE VI

 

PAYMENTS

 

Section 6.1                                    In General.  In the event that
one party (the “Owing Party”) is required to make a payment to another party
(the “Owed Party”) pursuant to this Agreement, then such payments shall be made
according to this Article VI.  All payments shall be made to the Owed Party or
to the appropriate Taxing Authority as specified by the Owed Party within the
time prescribed for payment in this Agreement, or if no period is prescribed,
within twenty (20) days after delivery of written notice of payment owing
together with a computation of the amounts due.

 

19

--------------------------------------------------------------------------------

 

Section 6.2             Treatment of Payments.  Unless otherwise required by any
Final Determination, the Parties agree that any payments made by one Party to
the other Party (other than payments of interest pursuant to Section 6.5 and
payments of After Tax Amounts pursuant to Section 6.4) pursuant to this
Agreement shall be treated for all Tax and financial accounting purposes as
nontaxable payments (dividend distributions or capital contributions, as the
case may be) made immediately prior to the Distribution and, accordingly not
includible in the taxable income of the recipient.

 

Section 6.3             Prompt Performance.  All actions required to be taken by
any Party under this Agreement shall be performed within the time prescribed for
performance in this Agreement, or if no period is prescribed, such actions shall
be performed promptly.

 

Section 6.4             After Tax Amounts.  If pursuant to a Final Determination
it is determined that the receipt or accrual of any payment made under this
Agreement (other than payments of interest pursuant to Section 6.5) is subject
to any Tax, the Party making such payment shall be liable for (a) the After Tax
Amount with respect to such payment and (b) interest at the rate described in
Section 6.5 on the amount of such Tax from the date such Tax accrues through the
date of payment of such After Tax Amount.  A Party making a demand for a payment
pursuant to this Agreement and for a payment of an After Tax Amount with respect
to such payment shall separately specify and compute such After Tax Amount. 
However, a Party may choose not to specify an After Tax Amount in a demand for
payment pursuant to this Agreement without thereby being deemed to have waived
its right subsequently to demand an After Tax Amount with respect to such
payment.

 

Section 6.5             Interest.  Payments pursuant to this Agreement that are
not made within the period prescribed in this Agreement (the “Payment Period”)
shall bear interest for the period from and including the date immediately
following the last date of the Payment Period through and including the date of
payment at a per annum rate equal to twelve percent (12%).  Such interest shall
be payable at the same time as the payment to which it relates and shall be
calculated on the basis of a year of 365 days and the actual number of days for
which due.

 

ARTICLE VII

 

TAX PROCEEDINGS

 

Section 7.1             Audits.  The Party responsible for preparing and filing
a Tax Return pursuant to Article II (the “Filing Party”) shall have the right to
control, contest, and represent the interests of itself and any of its
Affiliates in any Audit relating to such Tax Return; provided, that if the other
Party (the “Non-Filing Party”) paid Taxes with respect to such Tax Return
pursuant to Section 3.1 or Section 3.2, as applicable, the Non-Filing Party
shall be entitled to participate in such Audit, at its own cost and expense and
with counsel of its own choosing (such counsel to be reasonably acceptable to
the Filing Party), and the Filing Party shall

 

20

--------------------------------------------------------------------------------


 

not resolve, settle or agree to any deficiency, claim or adjustment proposed,
asserted or assessed in connection with or as a result of any such Audit without
the prior written consent of the Non-Filing Party (such consent not to be
unreasonably withheld, delayed or conditioned) to the extent that the proposed
resolution, settlement or agreement to any deficiency, claim or adjustment
relates to Taxes paid by the Non-Filing Party pursuant to Section 3.1 or
Section 3.2, as applicable.  The Filing Party’s rights shall extend to any
matter pertaining to the management and control of an Audit, including execution
of waivers, choice of forum, scheduling of conferences and the resolution or
determination of any Tax Item; provided, that the Filing Party and the
Non-Filing Party shall jointly determine any such matter in the case of any
Audit relating to a Tax Return with respect to which the Non-Filing Party paid
Taxes pursuant to Section 3.1 or Section 3.2, applicable.  Each of the Filing
Party and the Non-Filing Party shall bear its respective costs incurred in
handling, settling, or contesting an Audit, and any costs incurred by both
Parties shall be shared equally.  The Filing Party shall advise the Non-Filing
Party of all significant Tax issues subject to an Audit by any Taxing Authority,
and shall keep the Non-Filing Party fully informed on a timely basis with
respect to any proposed contest, compromise or settlement thereof.

 

Section 7.2             Notice.  Within twenty (20) business days after a Party
receives a written notice or other information from a Taxing Authority of the
existence of a Tax issue that may give rise to an indemnification obligation
under this Agreement, such Party shall notify the other Party of such issue, and
thereafter shall promptly forward to the other Party copies of notices and
material communications with any Taxing Authority relating to such issue.  The
failure of one Party to notify the other Party of any matter relating to a
particular Tax for a Taxable Period or to take any action specified in this
Agreement shall not relieve such other Party of any liability and/or obligation
which it may have under this Agreement with respect to such Tax for such Taxable
Period, except to the extent that such other Party’s rights under this Agreement
are materially prejudiced by such failure.

 

Section 7.3             Remedies.  New A&B agrees that no claim against Holdings
and no defense to New A&B’s liabilities or obligations to Holdings under this
Agreement shall arise from the resolution by Holdings of any deficiency, claim
or adjustment relating to the redetermination of any Tax Item of Holdings or any
Holdings Affiliate.

 

Section 7.4             Control of Distribution Tax Proceedings.

 

(a)        Holdings shall have the right to control, contest, and represent the
interests of itself and any Holdings Affiliate in any Audits relating to
Distribution Taxes for which Holdings bears liability pursuant to
Section 4.1(a), Section 4.1(c) or Section 4.1(e), and to resolve, settle or
agree to any deficiency, claim or adjustment proposed, asserted or assessed in
connection with or as a result of any such Audit.  Holdings’ rights shall extend
to any matter pertaining to the management and control of such Audit, including
execution of waivers, choice of forum, scheduling of conferences and the
resolution of any Tax Item.  New A&B shall be entitled through counsel of its
choosing and reasonably acceptable to Holdings to monitor the conduct or
settlement of any such Audit by Holdings, and Holdings shall keep New A&B and
such counsel fully informed on a timely basis with respect thereto.  Holdings
shall provide New A&B and such counsel with such information as either of them
may reasonably request (which request may be general or specific), but all costs
and expenses incurred in such monitoring shall be borne by New A&B.

 

21

--------------------------------------------------------------------------------


 

(b)        New A&B shall have the right to control, contest, and represent the
interests of itself and any New A&B Affiliate in any Audits relating to
Distribution Taxes for which New A&B bears liability pursuant to Section 4.1(b),
Section 4.1(c) or Section 4.1(e), and to resolve, settle or agree to any
deficiency, claim or adjustment proposed, asserted or assessed in connection
with or as a result of any such Audit.  New A&B’s rights shall extend to any
matter pertaining to the management and control of such Audit, including
execution of waivers, choice of forum, scheduling of conferences and the
resolution of any Tax Item.  Holdings shall be entitled through counsel of its
choosing and reasonably acceptable to New A&B to monitor the conduct or
settlement of any such Audit by New A&B, and New A&B shall keep Holdings and
such counsel fully informed on a timely basis with respect thereto.  New A&B
shall provide Holdings and such counsel with such information as either of them
may reasonably request (which request may be general or specific), but all costs
and expenses incurred in such monitoring shall be borne by Holdings.

 

(c)        Holdings and New A&B shall jointly control and contest any Audits
relating to Distribution Taxes for which they both bear liability pursuant to
Section 4.1(d); provided, that either Party may assume sole control of any such
Audit if such Party acknowledges in writing that it has sole liability for any
Distribution Taxes that are reasonably expected to arise in such Audit.

 

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

 

Section 8.1             Effectiveness.  This Agreement shall become effective on
the Separation Date.

 

Section 8.2             Cooperation and Exchange of Information.

 

(a)        Cooperation.  Holdings and New A&B shall each cooperate fully (and
each shall cause its respective Affiliates to cooperate fully) with all
reasonable requests from another Party hereto, or from an agent, representative
or advisor to such Party, in connection with the preparation and filing of Tax
Returns, claims for refund, and Audits concerning issues or other matters
covered by this Agreement.  Such cooperation shall include, without limitation:

 

(i)    the retention until the expiration of the applicable statute of
limitations, and the provision upon request, of Tax Returns, books, records
(including information regarding earnings and profits and the ownership and Tax
basis of property), documentation and other information relating to the Tax
Returns, including accompanying schedules, related work papers, and documents
relating to rulings, closing agreements or other determinations by Taxing
Authorities;

 

22

--------------------------------------------------------------------------------


 

(ii)   the execution of any document that may be necessary or reasonably helpful
in connection with any Tax Proceeding, or the filing of a Tax Return or refund
claim by a member of the New A&B Tax Group or the Holdings Tax Group, including
certification, to the best of a Party’s knowledge, of the accuracy and
completeness of the information it has supplied or any power of attorney
required by the applicable Taxing Authority to be provided by one Party to
another Party for the performance by such other Party of acts required or
permitted under this Agreement; and

 

(iii)  the use of the Party’s reasonable best efforts to obtain any
documentation that may be necessary or reasonably helpful in connection with any
of the foregoing.

 

Each Party shall use reasonable best efforts to comply in connection with the
foregoing matters within ten (10) business days or such shorter period as may be
required by the applicable Taxing Authority or otherwise in connection with any
Audit.  Each Party shall make its employees and facilities available on a
reasonable and mutually convenient basis in connection with the foregoing
matters.

 

(b)        Failure to Perform.  If a Party materially fails to comply with any
of its obligations set forth in Section 8.1(a) upon reasonable request and
notice by the other Party, and such failure results in the imposition of
additional Taxes, the non-performing Party shall be liable in full for such
additional Taxes notwithstanding anything to the contrary in this Agreement.

 

Section 8.3             Dispute Resolution.  Unless otherwise agreed by the
Parties, any dispute, controversy or claim arising out of or relating to this
Agreement or the breach, termination or validity hereof (“Dispute”) which arises
between Holdings and New A&B shall be resolved pursuant to this Section 8.3. 
The Dispute shall first be negotiated between the appropriate senior executives
of Holdings and New A&B who shall have the authority to resolve the matter. 
Such executives shall meet to attempt in good faith to negotiate a resolution of
the Dispute prior to pursuing other available remedies, within ten (10) days of
receipt by Holdings or New A&B, as applicable, of notice of a Dispute, which
date of receipt shall be referred to herein as the “Dispute Resolution
Commencement Date.”  If the senior executives are unable to resolve the Dispute
within thirty (30) days from the Dispute Resolution Commencement Date, then
Holdings and New A&B shall jointly retain a nationally recognized accounting
firm reasonably acceptable to both Parties to resolve the Dispute.  If Holdings
and New A&B cannot mutually agree upon an accounting firm, then any Dispute
which Holdings and New A&B cannot resolve within thirty (30) days from the
Dispute Resolution Commencement Date shall be resolved by a nationally
recognized accounting firm selected by Dispute Prevention & Resolution, Inc.
(“DPR”); provided, that, unless the Parties otherwise agree, DPR shall not
select any accounting firm that is then providing auditing or tax services to
either of the Parties or their Subsidiaries.  The accounting firm selected by
DPR shall act as an arbitrator to resolve all points of disagreement, and its
decision shall be final and binding upon all parties involved.  Any such
arbitration shall be conducted in Honolulu, Hawaii.  Following the decision of
such accounting firm, Holdings and New A&B shall each take or cause to be taken
any action necessary to implement the decision of such accounting firm. 
Holdings and New A&B shall share equally the administrative costs of the
arbitration and such accounting firm’s fees, disbursements and expenses, and
shall each bear their respective other costs and expenses related to the
arbitration.

 

23

--------------------------------------------------------------------------------


 

Section 8.4             Notices. Notices, offers, requests or other
communications required or permitted to be given by any Party pursuant to the
terms of this Agreement shall be given in writing to Holdings or New A&B, as
applicable, to the following addresses or facsimile numbers:

 

If to Holdings, at:

 

Matson, Inc.

1411 Sand Island Parkway

Honolulu, HI 96803

Attention: Chief Legal Officer

Fax: 808-842-6048

 

and

 

Matson, Inc.

555 12th Street

Oakland, CA 94607

Attention: Chief Legal Officer

Fax: 510-628-7331

 

with a copy to Holdings’ tax department at the same address.

 

If to New A&B, at:

 

Alexander & Baldwin, Inc.

822 Bishop Street

Honolulu, HI 96813

Attention: Chief Legal Officer

Fax: 808-525-6652

 

or to such other address or facsimile number as the party to whom notice is
given may have previously furnished to the other in writing as provided herein. 
Any notice involving non-performance, termination, or renewal shall be sent by
hand delivery, recognized overnight courier or, within the United States, may
also be sent via certified mail, return receipt requested.  All other notices
may also be sent by facsimile, confirmed by first class mail.  All notices shall
be deemed to have been given when received, if hand-delivered; when receipt is
confirmed, if transmitted by facsimile or similar electronic transmission
method; one (1) business day after it is sent, if sent by recognized overnight
courier; and three (3) days after it is postmarked, if mailed by first class
mail or certified mail, return receipt requested, with postage prepaid.

 

24

--------------------------------------------------------------------------------


 

Section 8.5             Changes in Law.

 

(a)        Any reference to a provision of the Code, Treasury Regulations, or a
law of another jurisdiction shall include a reference to any applicable
successor provision or law.

 

(b)        If, due to any change in applicable law or regulations or their
interpretation by any court of law or other governing body having jurisdiction
subsequent to the date specified in the preamble to this Agreement, performance
of any provision of this Agreement or any transaction contemplated hereby shall
become impracticable or impossible, the Parties hereto shall use their
commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
provision.

 

Section 8.6             Confidentiality.  Each of the Parties hereto shall hold
and cause its directors, officers, employees, advisors and consultants to hold
in strict confidence, unless compelled to disclose by judicial or administrative
process or, in the opinion of its counsel, by other requirements of law, all
information (other than any such information relating solely to the business or
affairs of such party) concerning the other Party hereto furnished it by such
other Party or its representatives pursuant to this Agreement (except to the
extent that such information can be shown to have been (1) in the public domain
through no fault of such Party or (2) later lawfully acquired from other sources
not under a duty of confidentiality by the party to which it was furnished), and
no Party shall release or disclose such information to any other Person, except
its directors, officers, employees, auditors, attorneys, financial advisors,
bankers or other consultants who shall be advised of and agree to be bound by
the provisions of this Section 8.5.  Each of the Parties hereto shall be deemed
to have satisfied its obligation to hold confidential information concerning or
supplied by the other Party if it exercises the same care as it takes to
preserve confidentiality for its own similar information.

 

Section 8.7             Assignment. This Agreement shall inure to the benefit of
and be binding upon the Parties hereto and their respective legal
representatives and successors, and nothing in this Agreement, express or
implied, is intended to confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Agreement.  This Agreement may
be enforced separately by each member of the Holdings Tax Group and each member
of the New A&B Tax Group.  No Party may assign this Agreement or any rights or
obligations hereunder, without the prior written consent of the other Party
hereto, and any such assignment shall be void; provided, that Holdings or New
A&B may assign this Agreement to a successor entity if such successor entity
agrees in writing, reasonably satisfactory to Holdings or New A&B, as
applicable, to be bound by the terms of this Agreement as if named as a “Party”
hereto.

 

Section 8.8             Affiliates.

 

(a)        Holdings shall cause to be performed, and hereby guarantees the
performance of, all actions, agreements and obligations set forth herein to be
performed by any other Matson Group Member; provided, that if it is contemplated
that a Matson Group Member may cease to be controlled, directly or indirectly,
by Holdings as a result of a transfer of its stock

 

25

--------------------------------------------------------------------------------


 

or other ownership interests to a third party in exchange for consideration in
an amount approximately equal to the fair market value of the stock or other
ownership interests transferred and such consideration is not distributed
outside of the Matson Group to the shareholders of Holdings, then Holdings shall
request in writing no later than thirty (30) days prior to such cessation that
New A&B execute a release of such Matson Group Member from its obligations under
this Agreement effective as of such transfer, provided that Holdings shall
succeed to the rights of such Matson Group Member under this Agreement and shall
have confirmed in writing the obligations of Holdings and the remaining Matson
Group Members with respect to their own obligations and the obligations of the
departing Matson Group Member, and that such departing Matson Group Member shall
have executed a release of any rights it may have against New A&B by reason of
this Agreement.

 

(b)        New A&B shall cause to be performed, and hereby guarantees the
performance of, all actions, agreements and obligations set forth herein to be
performed by any other member of the New A&B Group; provided, that if it is
contemplated that member of the New A&B Group may cease to be controlled,
directly or indirectly, by New A&B as a result of a transfer of its stock or
other ownership interests to a third party in exchange for consideration in an
amount approximately equal to the fair market value of the stock or other
ownership interests transferred and such consideration is not distributed
outside of the New A&B Group to the shareholders of New A&B, then New A&B shall
request in writing no later than thirty (30) days prior to such cessation that
Holdings execute a release of such member of the New A&B Group from its
obligations under this Agreement effective as of such transfer, provided that
New A&B shall succeed to the rights of such member of the New A&B Group under
this Agreement and shall have confirmed in writing the obligations of New A&B
and the remaining members of the New A&B Group with respect to their own
obligations and the obligations of the departing member of the New A&B Group,
and that such departing member of the New A&B Group shall have executed a
release of any rights it may have against Holdings by reason of this Agreement

 

Section 8.9             Authority.  Each of the Parties hereto represents, on
behalf of itself and its affiliates, to the other that (a) it has the corporate
power and authority to execute, deliver and perform this Agreement, (b) the
execution, delivery and performance of this Agreement by it have been duly
authorized by all necessary corporate or other action, (c) it has duly and
validly executed and delivered this Agreement and (d) this Agreement is a legal,
valid and binding obligation, enforceable against it in accordance with its
terms subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and general equity
principles.

 

Section 8.10           Entire Agreement.  This Agreement, the Separation
Agreement, the other Ancillary Agreements and the Exhibits and Schedules
attached hereto and thereto, constitute the entire agreement between the Parties
with respect to the subject matter hereof and shall supersede all prior written
and oral and all contemporaneous oral agreements and understandings with respect
to the subject matter hereof.

 

Section 8.11           Governing Law and Jurisdiction.  This Agreement shall be
construed in accordance with, and all Disputes hereunder shall be governed by,
the laws of the State of Hawaii, excluding its conflict of law rules.

 

26

--------------------------------------------------------------------------------


 

Section 8.12           Counterparts. This Agreement, including the Schedules and
Exhibits hereto, and the other documents referred to herein, may be executed in
counterparts, each of which shall be deemed to be an original but all of which
shall constitute one and the same agreement.

 

Section 8.13           Severability.  If any term or other provision of this
Agreement or the Schedules or Exhibits attached hereto is determined by a
non-appealable decision by a court, administrative agency or arbitrator to be
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the fullest extent
possible.

 

Section 8.14           Parties in Interest.  This Agreement, including the
Schedules and Exhibits hereto, and the other documents referred to herein, shall
be binding upon Holdings, the Holdings Affiliates, New A&B and the New A&B
Affiliates, and shall inure solely to the benefit of the Indemnitees that are
Matson Group Members and the Indemnitees that are New A&B Group Members and, in
each case, their respective permitted assigns, and nothing in this Agreement,
express or implied, is intended to confer upon any other Person any rights or
remedies of any nature whatsoever under or by reason of this Agreement.

 

Section 8.15           Failure or Indulgence Not Waiver.  No failure or delay on
the part of any Party hereto in the exercise of any right hereunder shall impair
such right or be construed to be a waiver of, or acquiescence in, any breach of
any representation, warranty or agreement herein, nor shall any failure to
exercise, or any single or partial exercise, of any such right preclude other or
further exercise thereof or of any other right.

 

Section 8.16           Setoff.  All payments to be made by any Party under this
Agreement may be netted against payments due to such Party under this Agreement,
but otherwise shall be made without setoff, counterclaim or withholding, all of
which are hereby expressly waived.

 

Section 8.17           Amendments.  No change or amendment will be made to this
Agreement except by an instrument in writing signed on behalf of each of the
Parties to this Agreement.

 

Section 8.18           Interpretation.  When a reference is made in this
Agreement to an Article or a Section, or to an Exhibit or a Schedule, such
reference shall be to an Article or Section of, or an Exhibit or Schedule to,
this Agreement unless otherwise indicated.  The headings contained in this
Agreement, in any Exhibit or Schedule, and in the table of contents to this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.   Any capitalized term used in any
Schedule or Exhibit but not otherwise defined therein, shall have the meaning
assigned to such term in this Agreement.

 

27

--------------------------------------------------------------------------------


 

Section 8.19           Coordination with Employee Matters Agreement.  To the
extent any covenants or agreements between the Parties with respect to
employment Taxes are set forth in the Employee Matters Agreement, such matters
shall be governed exclusively by the Employee Matters Agreement and not by this
Agreement.

 

Section 8.20           Conflict or Inconsistency Between Agreements.  Except as
provided in Section 8.19, in the event of any conflict or inconsistency between
any provision of this Agreement and any provision of either the Separation
Agreement or any of the other Ancillary Agreements, the applicable provisions of
this Agreement shall prevail.

 

[SIGNATURE PAGE FOLLOWS]

 

28

--------------------------------------------------------------------------------


 

WHEREFORE, the Parties have signed this Tax Sharing Agreement effective as of
the date first set forth above.

 

 

 

ALEXANDER & BALDWIN HOLDINGS, INC.

 

on behalf of itself and the Holdings Affiliates

 

 

 

 

 

/s/ Joel M. Wine

 

Name:

Joel M. Wine

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

A & B II, Inc.

 

on behalf of itself and the New A&B Affiliates

 

 

 

 

 

/s/ Stanley M. Kuriyama

 

Name:

Stanley M. Kuriyama

 

Title:

President and Chief Executive Officer

 

[Signature Page to Tax Sharing Agreement]

 

--------------------------------------------------------------------------------
